Name: Commission Regulation (EC) No 1168/1999 of 3 June 1999 laying down marketing standards for plums
 Type: Regulation
 Subject Matter: marketing;  plant product;  consumption
 Date Published: nan

 Avis juridique important|31999R1168Commission Regulation (EC) No 1168/1999 of 3 June 1999 laying down marketing standards for plums Official Journal L 141 , 04/06/1999 P. 0005 - 0010COMMISSION REGULATION (EC) No 1168/1999of 3 June 1999laying down marketing standards for plumsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 857/1999(2), and in particular Article 2(2) thereof,(1) Whereas plums are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted; whereas Commission Regulation (EEC) No 1591/87 of 5 June 1987 laying down marketing standards for cabbages, Brussels sprouts, ribbed celery, spinach and plums(3), as last amended by Regulation (EC) No 888/97(4), has been amended frequently and can no longer ensure legal clarity;(2) Whereas, in the interests of clarity, the rules on plums should be separated from those on other products under Regulation (EEC) No 1591/87; whereas the rules in question should therefore be recast and Annex V to Regulation (EEC) No 1591/87 on plums deleted; whereas, to that end and in the interests of preserving transparency on the world market, account should be taken of the standard for plums recommended by the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE);(3) Whereas the result of applying these standards should be to remove products of unsatisfactory quality from the market, to bring production into line with consumer requirements, to facilitate trade relationships based on fair competition, and thereby to help make production more profitable;(4) Whereas the standards are applicable at all stages of marketing; whereas carriage over a great distance, storage for a certain length of time and the various handling operations which the products undergo may bring about deterioration due to the biological development of the products or their perishability; whereas account should be taken of such deterioration when the standards are applied at marketing stages following dispatch; whereas, as products in the "Extra" class have to be particularly carefully sorted and packaged, only lack of freshness and turgidity is to be taken into account in their case;(5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for plums falling within CN code 0809 40 05 shall be as set out in the Annex.This standard shall apply at all marketing stages, under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, the products may show in relation to the provisions of the standard:- a slight lack of freshness and turgidity,- for products graded in classes other than the "Extra" class, slight deteriorations due to their development and their tendency to perish.Article 2Regulation (EEC) No 1591/87 is amended as follows:1. In the title, the words "ribbed celery, spinach and plums" are replaced by "ribbed celery and spinach".2. The fifth indent in the first subparagraph of Article 1 is deleted.3. Annex V is deleted.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 108, 27.4.1999, p. 7.(3) OJ L 146, 6.6.1987, p. 36.(4) OJ L 126, 17.5.1997, p. 11.ANNEXSTANDARD FOR PLUMSI. DEFINITION OF PRODUCEThis standard applies to plums of varieties (cultivars) grown from:- Prunus domestica L. ssp. domestica,- Prunus domestica L. ssp. insititia (L.) Schneid.,- Prunus domestica L. ssp. italica (Borkh.) Gams,- Prunus domestica L. ssp. syriaca (Borkh.) Janchen, and- Prunus salicina Lindl.to be supplied fresh to the consumer, plums for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements for plums after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, the plums must be:- intact,- sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,- clean, practically free of any visible foreign matter,- practically free from pests,- practically free from damage caused by pests,- free of abnormal external moisture,- free of any foreign smell and/or taste.The plums must have been carefully picked. They must be sufficiently developed and display satisfactory ripeness.The development and condition of the plums must be such as to enable them to:- withstand transport and handling, and- arrive in satisfactory condition at the place of destination.B. ClassificationPlums are classified into the three classes defined below:(i) "Extra" classPlums in this class must be of superior quality. In shape, development and colouring they must be characteristic of the variety. They must be:- practically covered by their bloom, according to variety,- of firm flesh.They must be free from defects, with the exception of very slight superficial defects, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package.(ii) Class IPlums in this class must be of good quality. They must be characteristic of the variety.The following slight defects, however, may be allowed, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- a slight defect in shape,- a slight defect in development,- slight defects in colouring,- skin defects of elongated shape must not exceed in length one third of the maximum diameter of the fruit. In particular, healed cracks may be allowed for "Golden gage" varieties(1),- other skin defects of which the total area affected must not exceed one sixteenth of the whole surface.(iii) Class IIThis class includes plums which do not qualify for inclusion in the higher classes, but satisfy the minimum requirements specified above.The following defects may be allowed, provided the plums retain their essential characteristics as regards the quality, the keeping quality and presentation:- defects in shape,- defects in development,- defects in colouring,- skin defects of which the total area affected must not exceed one quarter of the whole surface.III. PROVISIONS CONCERNING SIZINGSize is determined by the maximum diameter of the equatorial section.Minimum sizes are fixed as follows:>TABLE>For the "Extra" class, the maximum difference in diameter between fruit in any one package is fixed at 10 mm.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements for the class indicated.A. Quality tolerances(i) "Extra" class:5 % by number or weight of plums not satisfying the requirements of the class but meeting those of Class I or, excetionally, coming within the tolerances for that class.(ii) Class I10 % by number or weight of plums not satisfying the requirements of the class but meeting those of Class II or, exceptionally, coming within the tolerances for that class. Within this tolerance, not more than 2 % in total may consist of split and/or worm-eaten fruit.(iii) Class II10 % by number or weight of plums satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting, market bruising or any other deterioration rendering it unfit for consumption. Within this tolerance, not more than 4 % in total may consist of split and/or worm-eaten fruit.B. Size tolerancesFor all classes, 10 % by number or weight of plums deviating from the minimum size or the size stated on the package, the deviation not exceeding 3 mm above or below.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only plums of the same origin, variety, quality and size (i) sized), and for the "Extra" class, the contents must also be uniform in colour.The visible part of the contents of each package must be representative of the entire contents.B. PackagingPlums must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with non-toxic ink or glue.Packages must be free from all foreign matter.C. PresentationThe plums may be presented:- in small packages,- arranged in one or more layers separated from each other,- in bulk in the package, except for the "Extra" class.VI. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside:A. IdentificationPacker and/or dispatcher: name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference "packer and/or dispatcher (or equivalent abbreviations)" has to be indicated in close connection with the code mark.B. Nature of produce- "Plums", if the contents are not visible from the outside- name of the variety.C. Origin of produceCountry of origin and, optionally, district where grown or national, regional or local place name.D. Commercial specifications- class,- size (if sized) expressed in minimum and maximum diameter.E. Official control mark (optional)Non-exhaustive list of large-fruited varietiesAndy's PrideArielAppleBeautyBelle de Louvain (Bella di Lovanio)BernardinaBleue de BelgiqueBlue FrÃ ©BurmosaCacanska lepotica (Belle de Cacak)Cacanska najbolja (Meilleure de Cacak)Cacanska rana (PrÃ ©coce de Cacak)California Blue (Blu, California)CalitaCoe's Golden DropDe Fraile (Fraila)Denniston SuperbEarly Orleans (Monsieur HÃ ¢tif)Edwards (Colbus)EldoradoEmma LeppermannEmpressFormosaFriarFrontierGaviotaGiant (Burbank Giant Prune)Goccia d'OroGolden JapanGrand Prix (Grand Prize)Grand RosaHackmanHallHarris MonarchHarry PickstoneHeronImpÃ ©rial EpineuseJefferson (Jefferson's Gage)Jori's PlumJune BloodKelseyKirke's Plum (Kirke)LarodaLate Santa RosaMagna GlaucaManns Number OneMarjorie's SeedlingMariposaMerton Gage (Merton)Merton GemMonarchMorettini 355 (Coeur de Lion)NubianaNueva ExtremaduraOneidaOntarioOzark PremierPond's SeedlingPresidentPrince EngelbertPrince of Wales (Prince de Galles)Prof. CollumbienPrune MartinQueen RosaQueen's Crown (Cox's Emperor)Quetsche Blanche de LÃ ©tricourtRed BeautyRedgoldRedroyRegina Claudia MostruosaRegina d'ItaliaReine-Claude d'Althan (Falso)Reine-Claude d'Oullins (Oullin's Gage)Rosar PremierRoyale de MontaubanRoyale de ToursRuth GerstetterSangue di DragoSanta RosaSatsuma ImprovedSenecaSimkaSongoldStarking DeliciousSultanSwan GageTragedyUtility (Laxton's Utility)ValorVictoriaVisionWashingtonWicksonYakimaZimmers FrÃ ¼hzwetsche(1) Definition: gages (green apricots, dauphines, greengages) having a green skin with a yellowish sheen.